Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 1 of 18 PageID #: 30264

             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION



  SEVEN NETWORKS, LLC,
                                        Civil Action No. 2:17-cv-00442-JRG
              Plaintiff,
                                        (LEAD CASE)
        v.
                                        JURY TRIAL DEMANDED
  GOOGLE LLC,

              Defendant.



        DEFENDANT GOOGLE LLC’S OPPOSITION TO SEVEN’S MOTION
       TO STRIKE OPINIONS OF GOOGLE’S EXPERT, DR. KEVIN JEFFAY,
         RELATED TO NON-INFRINGING ALTERNATIVES OR, IN THE
         ALTERNATIVE, FOR LEAVE TO SERVE EXPERT REBUTTALS
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 2 of 18 PageID #: 30265

                     FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                    TABLE OF CONTENTS
                                                                                                                                         Page

 INTRODUCTION ...........................................................................................................................1
 BACKGROUND .............................................................................................................................2
 ARGUMENT...................................................................................................................................6
 I.        DR. JEFFAY’S OPINIONS ON NON-INFRINGING ALTERNATIVES WERE
           TIMELY. .............................................................................................................................6
 II.       DR. JEFFAY’S OPINIONS ON NON-INFRINGING ALTERNATIVES ARE
           RELIABLE AND WELL-SUPPORTED. ...........................................................................9
 III.      SEVEN’S ALTERNATIVE REQUEST FOR LEAVE TO FILE EXPERT
           REBUTTAL REPORTS SHOULD BE DENIED.............................................................11
 CONCLUSION..............................................................................................................................13




                                                                       i
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 3 of 18 PageID #: 30266

                    FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                                TABLE OF AUTHORITIES

                                                                                                                                Page(s)
 Cases
 ActiveVideo Networks, Inc. v. Verizon Comms.,
    694 F.3d 1312 (Fed. Cir. 2012)................................................................................................ 11
 ART+COM Innovationpool GmbH v. Google Inc.,
   155 F. Supp. 3d 489 (D. Del. 2016)......................................................................................... 10
 Aylus Networks, Inc. v. Apple Inc.,
    Case No. 13-cv-04700-EMC, 2015 WL 6667460 (N.D. Cal. Nov. 2, 2015) ............................ 8
 Better Mouse Company, LLC v. SteelSeries Aps,
    Case No. 2:14-cv-198-RSP, 2016 WL 7665908 (E.D. Tex. Jan. 7, 2016) ................................ 7
 Delaware Display Grp. LLC v. VIZIO, Inc.,
   No. CV 13-2112-RGA, 2017 WL 784988 (D. Del. Mar. 1, 2017).......................................... 11
 Droplets, Inc. v. Overstock.com, Inc.,
   Case No. 2:11-CV-401-JRG-RSP, 2015 WL 11120799 (E.D. Tex. Jan. 9, 2015)................... 7
 Genband US LLC v. Metaswitch Networks Corp.,
   No. 2:14-CV-33-JRG-RSP, 2016 WL 122969 (E.D. Tex. Jan. 9, 2016)................................... 7
 LaserDynamics, Inc. v. Quanta Computer, Inc.,
   No. 06-CV-348-CE, 2011 WL 197869 (E.D. Tex. Jan. 20, 2011) ............................................ 8
 Network-1 Technologies, Inc. v. Alcatel-Lucent USA, Inc.,
   2017 WL 4819207 (E.D. Tex. Oct. 25, 2017) ......................................................................... 12
 Poly-Am., L.P. v. Stego Indus., L.L.C.,
   No. 3:08-CV-2224-G, 2011 WL 1583913 (N.D. Tex. Apr. 26, 2011) .................................... 13
 Smart Skins LLC v. Microsoft Corp.,
   No. C15-544-MJP, 2016 WL 4148091 (W.D. Wash. July 1, 2016)...................................... 8, 9
 TV Interactive Data Corp. v. Sony Corp.,
   929 F. Supp. 2d 1006 (N.D. Cal. 2013) ..................................................................................... 9
 United States v. Adam Bros. Farming,
   No. CV-00-7409-CAS, 2005 WL 5957827 (C.D. Cal. Jan. 25, 2005) .................................... 11
 Vehicle IP, LLC v. AT & T Mobility LLC,
   227 F. Supp. 3d 319 (D. Del. 2016)........................................................................................... 7
 Viasat, Inc. v. Space Sys./loral, Inc.,
    No. 3:12-CV-00260-H(WVG), 2014 WL 11813867 (S.D. Cal. Jan. 31, 2014) ........................ 7
 Young v. Brand Scaffold Servs., LLC,
   No. 1:07-CV-917, 2009 WL 4674050 (E.D. Tex. Feb. 24, 2009)........................................... 13
 Rules and Regulations
 Fed. R. Civ. P. 26(a)(2)(D)(ii) ........................................................................................................ 8
 Fed. R. Civ. P. 30(b)(6)..................................................................................................... 3, 7, 8, 10


                                                                     ii
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 4 of 18 PageID #: 30267

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                        INTRODUCTION

        SEVEN’s Motion to Strike the opinions of Google expert Dr. Kevin Jeffay regarding non-

 infringing alternatives is a thinly-veiled attempt by SEVEN to remedy the failure of its own experts

 to address non-infringing alternatives in their reports. SEVEN’s strategy should not be condoned.

 Dr. Jeffay’s opinions regarding non-infringing alternatives were both timely and well-supported.

 SEVEN’s Motion should be denied.

        First, Dr. Jeffay’s opinions regarding non-infringing alternatives were properly included in

 his rebuttal report, rebutting opinions from SEVEN’s damages and technical experts that Google

 had no viable non-infringing alternatives. Indeed, SEVEN does not cite any authority from this

 District requiring the disclosure of opinions regarding the availability of non-infringing

 alternatives in a patent defendant’s opening reports. In fact, courts routinely deny exactly the

 relief that SEVEN now seeks—especially where, as here, extensive evidence on non-infringing

 alternatives was produced during fact discovery.

        Second, Dr. Jeffay’s opinions are reliable and well-supported. Dr. Jeffay addressed

 Google’s non-infringing alternatives in nearly 30 pages of meticulous analysis. He based his

 opinions on discussions with senior Google engineers, Google source code and technical

 documents, and his own education and experience. Any questions about the correctness of Dr.

 Jeffay’s opinions should be deferred until cross-examination at trial—not addressed under

 Daubert. SEVEN again fails to cite any authority in this District to the contrary.

        Finally, SEVEN’s alternative request for leave to serve an expert report on Google’s non-

 infringing alternatives should also be denied. It is undisputed that Google disclosed its non-

 infringing alternatives during fact discovery. SEVEN does not challenge the timeliness or

 completeness of this disclosure.     Yet, its experts failed to address Google’s non-infringing




                                                  1
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 5 of 18 PageID #: 30268

                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 alternatives in their reports. SEVEN should not be afforded the opportunity, less than two months

 before trial, to correct its error.1

                                          BACKGROUND

 I.      GOOGLE PROVIDED TIMELY EVIDENCE OF ITS NON-INFRINGING
         ALTERNATIVES.

         Google provided SEVEN with extensive discovery regarding its non-infringing

 alternatives during fact discovery. This evidence included detailed disclosures of Google’s

 alternative designs in interrogatory responses.      On October 17, 2017, SEVEN served an

 interrogatory asking Google to “identify each acceptable non-infringing alternative to the Asserted

 Claims of the Patents-in-Suit.” Ex. 1, 32. On November 16, Google responded that acceptable

 non-infringing alternatives would include at least prior art cited in its invalidity contentions and

 described in SEVEN’s asserted patents. Ex. 1, 51. On August 3, 2018, Google supplemented its

 response with a 21-page, patent-by-patent disclosure of non-infringing alternatives. Ex. 3, 71-92.

 The disclosed non-infringing alternatives included publicly-available prior art battery-saver

 applications such as GreenPower, Greenify, Juice Defender, and Deep Sleep Battery Saver, as well

 as engineering design-arounds for accused Google products, including modifications to the

 Android operating system’s Doze, Power Saver, and App Standby features. See Ex. 3, 71-92.

 SEVEN never took issue with the sufficiency of Google’s response to Common Interrogatory No.

 4. Dr. Jeffay addressed the non-infringing alternatives disclosed therein in his rebuttal report. See

 Jeffay Ex. 1, ¶¶ 780-830.




         1
           Google separately moved to exclude the testimony of SEVEN’s damages expert, Mr.
 Napper, due to his failure to account for Google’s non-infringing alternatives in his damages
 analysis. Dkt. 359 at 1, 11.
         2
             “Ex.” refers to exhibits appended to the Declaration of Andrea Roberts filed herewith.


                                                  2
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 6 of 18 PageID #: 30269

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

        During fact discovery, SEVEN also sought 30(b)(6) testimony from Google regarding its

 non-infringing alternatives and Google’s response to Common Interrogatory No. 4. Ex. 4, ¶¶ 151,

 157. Google designated two senior software engineers to testify about these non-infringing

 alternatives. See Exs. 6, 7. Google designated Senior Staff Software Engineer Chris Sadler to

 testify on behalf of Google about certain of the non-infringing alternatives. Ex. 5, 182:2-184:1.

 SEVEN deposed Mr. Sadler and spent nearly two hours addressing this topic. Ex. 5, 182:2-255:13.

 Google also made available Distinguished Software Engineer Dianne Hackborn to testify about

 Google’s non-infringing alternatives and Google’s response to Common Interrogatory No. 4. Ex.

 7. SEVEN’s counsel chose not to ask her questions about these issues in her deposition. SEVEN

 never took the position that Mr. Sadler or Ms. Hackborn were unprepared to testify as 30(b)(6)

 witnesses on these issues.

 II.    SEVEN IGNORED THE DISCLOSED NON-INFRINGING ALTERNATIVES IN
        ITS OPENING EXPERT REPORTS.

        The parties exchanged opening expert reports on September 14, 2018. SEVEN’s experts

 ignored Google’s disclosed non-infringing alternatives in their reports. SEVEN’s damages expert,

 Brian Napper, purported to address non-infringing alternatives when addressing Georgia-Pacific

 Factor 9 (“The utility and advantages of the patent property over the old modes or devices, if any,

 that had been used for working out similar results.”). Ex. 8, 35-55. Despite Google’s detailed

 interrogatory response, Mr. Napper stated




                                                 3
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 7 of 18 PageID #: 30270

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




        Dr. Goodrich and Dr. Smith submitted reports opining that Google infringes the asserted

 patents. They too failed to address Google’s non-infringing alternatives in their opening report.

 Dr. Smith provided the conclusory opinion that,



                                                                                       Ex. 10, ¶ 33

 (emphasis added). Again, according to his report, Dr. Smith did not even review Google’s

 responses to Common Interrogatory No. 4. Ex. 10, ¶¶ 19-26. He did not cite these responses or

 Mr. Sadler’s testimony in this discussion in his report. Ex. 10, ¶ 33. Likewise, Dr. Goodrich stated

 only: “I have been instructed that the defendant bears the burden of proving the availability of

 commercial acceptable noninfringing alternatives. Accordingly, I reserve the right to rebut any

 such disclosure.” Ex. 11, ¶ 1015. Dr. Goodrich did not cite Google’s interrogatory responses or

 Mr. Sadler’s testimony in this discussion, even though he reviewed them. Ex. 11, ¶¶ 13-30.




                                                  4
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 8 of 18 PageID #: 30271

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 III.   DR. JEFFAY OFFERS OPINIONS ON GOOGLE’S NON-INFRINGING
        ALTERNATIVES.

        The parties exchanged rebuttal reports on October 5, 2018. Dr. Jeffay submitted a report

 regarding Google’s non-infringement of the asserted patents, and also responded to Dr. Goodrich

 and Dr. Smith’s opinions that there are not any non-infringing alternatives. Jeffay Ex. 1, ¶ 1, ¶¶

 780-830. Dr. Jeffay opined that “there are commercially acceptable, non-infringing alternatives

 to each of the asserted patents that would have been available at the time of the first alleged

 infringement,” and described these alternatives in detail, on a patent-by-patent basis. Jeffay Ex. 1,

 ¶ 780. Dr. Jeffay concluded these alternatives would have been “straightforward,” “easy,”

 “feasible,” “simple,” “acceptable to users,” and “provide the same or similar performance benefits”

 as SEVEN’s claimed technologies. Jeffay Ex. 1, ¶¶ 786-92, 821-22, 824-26, 828. As a basis for

 his opinions, Dr. Jeffay relied on the information in Google’s interrogatory responses, discussions

 with Mr. Sadler and Ms. Hackborn, and Google source code and internal technical documentation

 regarding the accused products. Jeffay Ex. 1, ¶¶ 13, 782-84, 791-92, 795-803, 814-17, Exhibit 2.

 Google’s damages expert, Chris Bakewell, also considered Google’s non-infringing alternatives

 in his rebuttal damages analysis. Bakewell Ex. 1, ¶¶ 75, 227-253.3

 IV.    SEVEN DOES NOT CHALLENGE DR. JEFFAY’S QUALIFICATIONS

        Kevin Jeffay has over 35 years of experience in computer networks, distributed systems,

 multimedia networking, and network performance. Jeffay Ex. 1, ¶ 5. He earned his PhD in

 Computer Science from the University of Washington and his Master of Science degree from the

 University of Toronto. Jeffay Ex. 1, ¶ 4. Dr. Jeffay has been the Chairman of the Department of

 Computer Science at the University of North Carolina at Chapel Hill (“UNC”) since 2014. Jeffay


        3
           SEVEN filed a Motion to Exclude Mr. Bakewell’s opinions, but did not address his
 opinions on non-infringing alternatives therein. Dkt. 361.


                                                  5
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 9 of 18 PageID #: 30272

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 Ex. 1, ¶ 3. He has won numerous awards, including the Alumni Achievement Award from the

 University of Washington in June 2015, the Excellence in Teaching Award from UNC in May

 2011, and the Gillian T. Cell Distinguished Professor in Computer Science Award from UNC in

 June 2008. Jeffay Ex. 1, Exhibit 1.

        Dr. Jeffay has authored or co-authored over 100 articles in peer-reviewed journals,

 conference proceedings, texts, and monographs in the aforementioned areas of computer science

 and others. Jeffay Ex. 1, ¶ 8. One major focus of his research has been improving the performance

 of data transfers on the Internet for distributed computer systems. Jeffay Ex. 1, ¶ 5. Dr. Jeffay is

 the named inventor of four patents related to computer networking and the delivery of services

 over networks. Jeffay Ex. 1, ¶ 10.

                                           ARGUMENT

 I.     DR. JEFFAY’S OPINIONS ON NON-INFRINGING ALTERNATIVES WERE
        TIMELY.

        Google timely disclosed Dr. Jeffay’s opinions regarding non-infringing alternatives to

 rebut the opinions of SEVEN’s experts. SEVEN’s experts opined that Google has no viable non-

 infringing alternatives, and Mr. Napper concluded that the purported absence of alternatives has

 an “upward influence on damages.” Exs. 8 at 55, 10 at ¶ 33, 11 at ¶ 1015. Dr. Jeffay properly

 rebutted these opinions in his rebuttal report. He analyzed only the non-infringing alternatives

 disclosed in Google’s interrogatory responses, and opined that they are viable, non-infringing

 alternatives. Jeffay Ex. 1, ¶ 780. Mr. Bakewell relied on these conclusions, in part, to arrive at a

 lump sum royalty that is far lower than Mr. Napper’s royalty rate. Bakewell Ex. 1, ¶¶ 227-253,

 308-310.

        Initially, it is undisputed that Google disclosed non-infringing alternatives during

 discovery. Google provided a detailed response to Common Interrogatory No. 4 and designated



                                                  6
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 10 of 18 PageID #: 30273

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 witnesses to testify on SEVEN’s 30(b)(6) topics directed at non-infringing alternatives. See Exs.

 2-3, 6-7. SEVEN does not claim and cannot claim that Google did not disclose this information

 regarding non-infringing alternatives during fact discovery. Similarly, it is undisputed that Google

 disclosed the specific non-infringing alternatives Dr. Jeffay included in his rebuttal report in its

 responses to Common Interrogatory No. 4. Exs. 2-3.

        Instead, SEVEN’s argument rests solely on the fact that Dr. Jeffay included his opinions

 regarding non-infringing alternatives in his rebuttal report, rather than offering an opening report.

 SEVEN’s theory has no support in the case law. Where, as here, a defendant timely discloses its

 non-infringing alternatives during fact discovery, this Court uniformly permits rebuttal experts to

 address them. See, e.g., Better Mouse Company, LLC v. SteelSeries Aps, Case No. 2:14-cv-198-

 RSP, 2016 WL 7665908 (E.D. Tex. Jan. 7, 2016) (denying motion to exclude non-infringing

 alternative opinions disclosed in rebuttal reports because defendant disclosed alternatives in

 interrogatory response and plaintiffs failed to demonstrate prejudice); Droplets, Inc. v.

 Overstock.com, Inc., Case No. 2:11-CV-401-JRG-RSP, 2015 WL 11120799 at *4-5 (E.D. Tex.

 Jan. 9, 2015) (same); Genband US LLC v. Metaswitch Networks Corp., No. 2:14-CV-33-JRG-

 RSP, 2016 WL 122969, at *3 (E.D. Tex. Jan. 9, 2016) (same); see also Vehicle IP, LLC v. AT &

 T Mobility LLC, 227 F. Supp. 3d 319, 325-26 (D. Del. 2016) (denying motion to strike non-

 infringing alternatives in rebuttal report because “the disclosure in the interrogatory response

 substantially reduced the level of surprise [plaintiffs] could have experienced upon receiving the

 [] Defendants’ expert report, and [plaintiff] identifies no significant prejudice resulting from the

 late disclosures”). District courts also uniformly permit rebuttal reports to address non-infringing

 alternatives where, as here, a plaintiff fails to demonstrate any resulting prejudice. See, e.g.,

 Viasat, Inc. v. Space Sys./loral, Inc., No. 3:12-CV-00260-H(WVG), 2014 WL 11813867, at *1




                                                  7
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 11 of 18 PageID #: 30274

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 (S.D. Cal. Jan. 31, 2014) (denying motion to strike rebuttal expert opinion on non-infringing

 alternatives because it “directly rebuts [plaintiff’s] opinion on damages” and plaintiff deposed

 expert on alternatives well in advance of trial); Aylus Networks, Inc. v. Apple Inc., Case No. 13-

 cv-04700-EMC, 2015 WL 6667460, at *3-4 (N.D. Cal. Nov. 2, 2015) (denying motion to strike

 defendant’s expert report on design alternatives because defendant demonstrated that, even if

 untimely, the disclosure was harmless). So, too, should SEVEN’s motion be denied.

        SEVEN does not cite any cases that support its assertion that Dr. Jeffay should have

 disclosed his opinions on non-infringing alternatives in an opening expert report. SEVEN instead

 cites the general Federal Rule of Civil Procedure that rebuttal expert testimony is “intended solely

 to contradict or rebut evidence on the same subject matter identified by another party.” Fed. R.

 Civ. P. 26(a)(2)(D)(ii)). SEVEN ignores, however, that Dr. Jeffay’s opinions plainly rebut

 SEVEN’s expert opinions regarding the lack of evidence of non-infringing alternatives.

        SEVEN also cites to LaserDynamics, Inc. v. Quanta Computer, Inc., but that case is silent

 on the question of the timing of expert disclosures of alternatives. There, the Court excluded

 expert opinions regarding non-infringing alternatives—not due to any timing considerations—but

 because the expert failed to opine on the feasibility of implementing the non-infringing

 alternative. No. 06-CV-348-CE, 2011 WL 197869, at *3 (E.D. Tex. Jan. 20, 2011). Where this

 Court has considered the relief SEVEN seeks, it sided with defendants in Google’s position.

        SEVEN’s citation to a single, two-page Western District of Washington case, Smart Skins

 LLC v. Microsoft Corp., is also unpersuasive. In Smart Skins, Microsoft failed to identify any non-

 infringing alternatives during fact discovery, either in response to plaintiff’s interrogatory on the

 subject or in 30(b)(6) testimony. No. C15-544-MJP, 2016 WL 4148091, at *2 (W.D. Wash. July

 1, 2016). Instead, Microsoft first disclosed its design alternatives in its expert rebuttal reports. Id.




                                                    8
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 12 of 18 PageID #: 30275

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 at *1. In contrast, here, it is undisputed that Google disclosed in discovery the same non-infringing

 alternatives included in Dr. Jeffay’s report, including through interrogatory responses and

 deposition testimony. The great weight of legal authority in similar circumstances confirms that

 SEVEN’s Motion should be denied.

 II.    DR. JEFFAY’S OPINIONS ON NON-INFRINGING ALTERNATIVES ARE
        RELIABLE AND WELL-SUPPORTED.

        Dr. Jeffay’s opinions, set forth in nearly thirty pages of meticulous analysis, are reliable

 and well-supported.     In reaching his opinions, Dr. Jeffay reviewed Google’s interrogatory

 responses, interviewed senior Android engineers (Mr. Sadler and Ms. Hackborn), and analyzed

 Google’s source code and technical documentation for the accused products. Jeffay Ex. 1, ¶¶ 13,

 780-830, Exhibit 2. Dr. Jeffay relied extensively on his interviews with Mr. Sadler and Ms.

 Hackborn, and explained in detail how each alternative would be implemented and how much

 engineering effort would be required. Jeffay Ex. 1, ¶¶ 780-830. Dr. Jeffay’s report also included

 a detailed discussion of Google’s source code and technical documents for all accused

 functionalities—i.e., those that Dr. Jeffay opines Google could have designed differently to avoid

 alleged infringement. Jeffay Ex. 1, ¶¶ 780-830.

        Dr. Jeffay’s opinions are not “mere speculation or conclusory assertions,” as SEVEN

 argues. Mot. at 3. First, contrary to SEVEN’s arguments, the question of whether Google had

 non-infringing alternatives at the time of alleged infringement is a question of fact that should not

 be determined by way of a Daubert review. See TV Interactive Data Corp. v. Sony Corp., 929 F.

 Supp. 2d 1006, 1026-27 (N.D. Cal. 2013) (denying motion to exclude expert opinions on non-

 infringing alternatives, stating that “[Defendant] bears the burden of showing that the substitute

 was ‘available,’” which is “a fact issue for the jury to decide”).




                                                   9
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 13 of 18 PageID #: 30276

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

        SEVEN’s complaints about Dr. Jeffay’s reliance on Mr. Sadler and Ms. Hackborn are

 equally unavailing. Mot. at 6. SEVEN argues that Dr. Jeffay “simply” “talked to a Google

 engineer.” Mot. at 6. But, Dr. Jeffay interviewed the same two engineers that Google designated

 as its 30(b)(6) witnesses on non-infringing alternatives. Exs. 6-7. SEVEN had a full and fair

 opportunity to examine those same Google engineers about Google’s non-infringing alternatives.

 At no point did SEVEN raise any concerns regarding either witness’ preparedness for deposition.

        SEVEN’s argument that Dr. Jeffay did not




                                                                                     See ART+COM

 Innovationpool GmbH v. Google Inc., 155 F. Supp. 3d 489, 510 (D. Del. 2016) (rejecting argument

 that “experts are required to implement a non-infringing alternative in order to rely on it”). Nor

 does SEVEN have any support for its similar complaint (Mot. at 6-7) that



        SEVEN’s litany of concerns regarding Dr. Jeffay’s opinions on non-infringing alternatives

 (Mot. at 5-7) go to the weight to be accorded his opinions at trial, not their admissibility. SEVEN’s

 concerns range from accusing Dr. Jeffay of “follow[ing] the same formula” for each patent to

                                                                                              Mot. at

 5-7 (questioning




 SEVEN’s doubts as to the correctness Dr. Jeffay’s ultimate conclusions are not bases for excluding

 his opinions under Daubert, but are rather properly addressed during cross-examination.




                                                  10
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 14 of 18 PageID #: 30277

                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 ActiveVideo Networks, Inc. v. Verizon Comms., 694 F.3d 1312, 1333 (Fed. Cir. 2012) (“[T]he

 factual assumptions and considerations underlying [expert’s] conclusions ... go to the weight to be

 afforded to the testimony and not its admissibility.”) (emphasis added); United States v. Adam

 Bros. Farming, No. CV-00-7409-CAS, 2005 WL 5957827, at *5 n.11 (C.D. Cal. Jan. 25,

 2005) (underlying factual questions and “what specific data [the expert] relied on are, again, more

 proper subjects for cross-examination”) (emphasis added); Delaware Display Grp. LLC v. VIZIO,

 Inc., No. CV 13-2112-RGA, 2017 WL 784988, at *6 (D. Del. Mar. 1, 2017) (“Plaintiffs argue that

 certain statements of Mr. Credelle and Dr. Serwin constitute ipse dixit testimony. They are

 not ipse dixit testimony because they are based on Mr. Credelle’s experience and adequate facts.

 Cross-examination is more suitable for Plaintiffs’ concerns.”) (emphasis added). Dr. Jeffay’s

 opinions should not be excluded.

 III.    SEVEN’S ALTERNATIVE REQUEST FOR LEAVE TO FILE EXPERT
         REBUTTAL REPORTS SHOULD BE DENIED.

         SEVEN’s request in the alternative for leave to file expert rebuttal reports on non-

 infringing alternatives should be denied. Mot. at 8. It is undisputed that Google provided

 information about the same non-infringing alternatives discussed in Dr. Jeffay’s report during

 discovery. SEVEN never raised any question about the timing or sufficiency of Google’s

 disclosure of information about non-infringing alternatives during the fact discovery period.

 SEVEN’s experts nevertheless either disregarded this evidence in their reports or were never

 provided with it. SEVEN should not be afforded the opportunity to reopen expert discovery now

 to correct its oversight.

         SEVEN does not present a compelling argument for why it should be permitted leave to

 submit new expert reports. SEVEN ignores this District’s standard for seeking leave to submit a

 late expert reports. Network-1 Technologies, Inc. v. Alcatel-Lucent USA, Inc., 2017 WL 4819207,



                                                 11
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 15 of 18 PageID #: 30278

                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 *1 (E.D. Tex. Oct. 25, 2017). When a party seeks to submit a late expert report, courts in this

 District apply a standard that weighs “(1) the importance of the witness’s testimony; (2) the

 prejudice to the opposing party if the witness is allowed to testify; (3) the possibility that a

 continuance would cure potential prejudice; and (4) the explanation given for the failure to identify

 the witness.” Id. (internal citations removed). SEVEN does not even mention this standard, let

 alone show that the four factors weigh in SEVEN’s favor. They do not.

         First, SEVEN does not claim that the supplemental reports are important. Nor can it. If

 SEVEN considered this issue to be important, its experts would have addressed it in their opening

 reports. They did not. This illustrates the lack of importance that SEVEN places on non-infringing

 alternatives.

         Second, Google will be prejudiced if SEVEN is permitted to serve new expert reports

 addressing non-infringing alternatives. There are only eight weeks left before the January 7, 2019

 trial date. Dkt. 337. If SEVEN is permitted to serve supplemental expert reports regarding non-

 infringing alternatives, then Google’s experts should have the opportunity to respond to them.

 Google would also need to depose SEVEN’s experts again regarding their supplemental reports.

 This would have to occur in a short period of time, when the parties are otherwise busy with pretrial

 disclosures, summary judgment briefing, and briefing on Daubert motions and motions to strike.

 Requiring Google to do this because SEVEN’s experts ignored the evidence Google provided

 during fact discovery is prejudicial to Google. See Poly-Am., L.P. v. Stego Indus., L.L.C., No.

 3:08-CV-2224-G, 2011 WL 1583913, at *3 (N.D. Tex. Apr. 26, 2011) (“[A]llowing Poly’s

 untimely evidence would prejudice Stego by requiring it to respond… with short notice and on the

 eve of trial.”); Young v. Brand Scaffold Servs., LLC, No. 1:07-CV-917, 2009 WL 4674050, at *3




                                                  12
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 16 of 18 PageID #: 30279

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 (E.D. Tex. Feb. 24, 2009) (“Disruption of the court’s discovery schedule and the opponent’s

 preparation constitutes sufficient prejudice to militate in favor of the exclusion of testimony.”).

        Third, there is no availability for a continuance to cure the prejudice to Google. This Court

 made clear that the trial date is “written in stone” and will not move. See Ex. 12, 5:13-18. Trial

 is set for January 7, 2019, and will go forward on that date. Dkt. 337.

        Finally, SEVEN provides no explanation for its experts’ failure to address non-infringing

 alternatives in their opening reports. It is undisputed that Google disclosed its non-infringing

 alternatives during fact discovery, and SEVEN had ample opportunity to examine Google

 witnesses about them. SEVEN cannot credibly claim that it did not know Google contends there

 are viable, non-infringing alternatives. Nor can SEVEN credibly claim that it did not know it was

 required to address this issue in opening reports given the clear authority discussed above.

        Based on the above, even if SEVEN had addressed the standard for permitting an additional

 expert report, with trial in less than eight weeks away, SEVEN’s alternative request for leave to

 submit supplemental expert reports should be denied.

                                          CONCLUSION

        For at least the reasons described above, SEVEN’s Motion should be denied.



  Dated: November 7, 2018                              Respectfully submitted,

                                                       /s/ Charles K. Verhoeven
                                                       Charles K. Verhoeven
                                                       charlesverhoeven@quinnemanuel.com
                                                       Sean S. Pak
                                                       seanpak@quinnemanuel.com
                                                       Brian E. Mack
                                                       brianmack@quinnemanuel.com
                                                       Jonathan Tse
                                                       jonathantse@quinnemanuel.com
                                                       QUINN EMANUEL URQUHART &
                                                       SULLIVAN, LLP


                                                  13
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 17 of 18 PageID #: 30280

            FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

                                            50 California Street, 22nd Floor
                                            San Francisco, CA 94111
                                            Tel: 415-875-6600
                                            Fax: 415-875-6700

                                            Patrick D. Curran
                                            patrickcurran@quinnemanuel.com
                                            QUINN EMANUEL URQUHART &
                                            SULLIVAN, LLP
                                            51 Madison Avenue, 22nd Floor
                                            New York, NY 10010
                                            Tel: 212-849-7000
                                            Fax: 212-849-7100

                                            Lance L. Yang
                                            lanceyang@quinnemanuel.com
                                            Miles D. Freeman
                                            milesfreeman@quinnemanuel.com
                                            QUINN EMANUEL URQUHART &
                                            SULLIVAN LLP
                                            865 S. Figueroa Street, 10th Floor
                                            Los Angeles, CA 90017
                                            Tel: 213-443-3000
                                            Fax: 213-443-3100

                                            Michael E. Jones
                                            State Bar No. 10929400
                                            mikejones@potterminton.com
                                            POTTER MINTON LLP
                                            110 N. College Avenue, Suite 500
                                            Tyler, TX 75702
                                            Telephone: (903) 597-8311
                                            Facsimile: (903) 593-0846

                                            Attorneys for Google LLC




                                       14
Case 2:17-cv-00442-JRG Document 431 Filed 11/14/18 Page 18 of 18 PageID #: 30281

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who have consented to

 electronic service are being served with a copy of this document via electronic mail on

 November 7, 2018. I also hereby certify that all counsel of record who have consented to

 electronic service are being served with a notice of filing of this document, under seal, pursuant

 to L.R. CV-5(a)(7) on November 7, 2018.

                                       /s/ Andrea Pallios Roberts
                                          Andrea Pallios Roberts

              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I hereby certify that the foregoing document and all supporting declarations and exhibits

 thereto are being filed under seal pursuant to the terms of the Protective Order (Dkt. 88).

                                       /s/ Andrea Pallios Roberts
                                          Andrea Pallios Roberts




                                                 15
